Citation Nr: 1411857	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a low back condition. 

2.  Entitlement to service connection for a bilateral hip condition. 

3.  Entitlement to service connection for a right knee condition. 

4.  Entitlement to service connection for a sleep disorder. 

5.  Entitlement to service connection for a traumatic brain injury. 

6.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1991.  The Veteran was awarded the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issues of entitlement to an initial rating in excess of 10 percent for PTSD and service connection for low back, bilateral hip, and right knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2011, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, withdrew the issue of entitlement to service connection for a sleep disorder. 

2.  In March 2011, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, withdrew the issue of entitlement to service connection for a traumatic brain injury. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the issue of entitlement to service connection for a traumatic brain injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In March 2011, the Veteran, through his authorized representative, withdrew his service connection claims for a sleep disorder and a traumatic brain injury.  

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the Veteran's service connection claims for a sleep disorder and a traumatic brain injury.  Accordingly, the Board does not have jurisdiction over them and they are dismissed.


ORDER

The issue of entitlement to service connection for a sleep disorder is dismissed. 

The issue of entitlement to service connection for a traumatic brain injury is dismissed. 


REMAND

The Board finds that further development is needed prior to adjudicating the Veteran's claims. 

The Veteran should also be afforded VA examinations for his low back and bilateral hip condition.  The medical evidence establishes that the Veteran has a current disability of the low back and the hips, and his lay statements indicate that he injured his back and hips by lifting heavy equipment and jumping off of tanks in service.  November 1987 service treatment records show complaints of back pain.  The Veteran's lay statements establish that he has experienced back and hip pain since then.  Therefore, VA is required to provide an examination to determine the likely etiology of his claimed low back and bilateral hip disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 ( 2006). 

At a March 2011 hearing at the RO, the Veteran indicated that he had recently filed for benefits from the Social Security Administration (SSA).  An SSA Inquiry dated shortly thereafter shows VA attempted to obtain information as to whether the Veteran receives SSA benefits; however, there is no response in the record.  On remand, attempts should be made to determine whether the Veteran is in receipt of SSA benefits and if so, to obtain any documents related to the SSA award.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 38 U.S.C.A § 5103A(c)(3).  

The Veteran seeks a rating in excess of 10 percent for his service-connected PTSD.  In a June 2013 brief, the Veteran's representative indicated that his PTSD symptoms have gotten worse since the last VA examination, which was conducted in November 2009.  Specifically, the Veteran has difficulty maintaining a job and establishing relationships.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  


Since the claims file is being returned it should be updated to include VA treatment records compiled since July 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his PTSD, back, bilateral hip, and right knee condition since July 2009.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder. 

2. Contact the Social Security Administration to determine whether the Veteran is receiving benefits and if so, obtain any administrative decisions and all medical records used in adjudicating the Veteran's SSA claim.

3. After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  

4. Schedule the Veteran for a VA examination to address the current nature and likely etiology of his diagnosed back condition, to include degenerative arthritis and hip condition, to include arthritis.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disorder of the back and hips is attributable to service.  All opinions expressed by the examiner should be accompanied by a complete rationale.  

In providing the opinion, the examiner should consider the Veteran's report of an injury to his back and hips in service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5. Thereafter, readjudicate the issues on appeal.  If the claims remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. The case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


